Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Many errors occur in many claims and applicant should review all claims (examples are listed below).
Claim 1, “configured and arranged for receiving an annular spring configured and arranged to radially prestress the scraper ring”, unclear if applicant is trying to claim the spring in at least one outer circumferential groove? For examination purpose the claims require the annular spring (e.g. this is in specification and drawings).
Claim 1, “a plurality of inner circumferential grooves configured and arranged to axially space apart adjacent sealing sections of the plurality of sealing sections”, unclear what applicant means by configure and arranged to? For examination purpose the plurality of inner circumferential grooves space a part adjacent sealing sections of the plurality of sealing sections.
Claim 1, entire claim has numerous “configured and arranged to”, unclear what applicant is trying to claim? See above explanation.

Claim 1, lines 25, “multiple inner circumferential grooves”, unclear what applicant means by this, since in claim 1 applicant already states a plurality of inner circumferential grooves. For examination purpose at least one drainage opening is provided in the radially outer circumferential surface of the scraper ring, which is connected to at least one inner circumferential groove of the plurality of inner circumferential grooves and the at least one drainage opening extends in the shape of a groove from the first axial end of the scraper ring partially in the direction of the second axial ring end and is connected to multiple inner circumferential grooves of the inner circumferential grooves.
Claim 3, “at least two recesses are provided on the scraper ring”, unclear how many recesses applicant is trying to claim? Applicant should provide limitation to clarify how many recesses are claimed in claim 3, as of now there at least three recesses but as seen in figures and specification the embodiment shows two recesses. 
The above applies to at least all independent claims and other dependent claims. Please review all claims to check for errors.
Claim 9, entire claim, how is this possible in view of limitation in claim 1, “the at least one recess extends at least in sections in a direction deviating from an axial direction of the scraper ring.
Claims are rejected as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US. 6959930) in view of Schirmer (US. 4706971)
Wood discloses a scraper ring (24) for scraping oil from a translationally oscillating piston rod, the scraper ring comprising a radially outer circumferential surface including at least one outer circumferential groove (e.g. groove having spring) that receives an annular spring (figures) for radially pre-stressing the scraper ring, a radially inner circumferential surface including a plurality of sealing sections (e.g. sections having 50 and 51), each having a scraping edge (e.g. edges 50 and 51), an inner circumferential groove (e.g. 48) adjacent to sealing sections of the plurality of the sealing sections, a first axial ring end (e.g. figures shown this), a second axial ring end (e.g. figures show this), at least one recess (e.g. 78) radially penetrating the scraper ring is provided on a circumference of the scraper ring, the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring, the at least one recess provides adjustability of the scraper ring in the circumferential direction, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring (e.g. figures show this) and at least one drainage opening (e.g. 52, 80 and 82 all extend from the outer circumferential surface to the inner circumferential surface) is provided on the radially outer circumferential surface of the scraper ring which is connected to the at least one inner circumferential groove of the plurality of the inner 
Wood discloses the invention as claimed above but fails to disclose a plurality of inner circumferential grooves that axially space apart adjacent sealing sections and wherein the at least one recess extends at least in sections in a direction deviating from an axial direction of the scraper ring. Schirmer discloses a sealing ring made of plastic with plurality of sections (e.g. sections having surfaces 18, 19 and 20), an inner circumferential surface with plurality of inner circumferential grooves that axially space apart adjacent sealing sections (e.g. grooves separating each 18-20), a recess extending from a first end to a second end (figure 10) and the recess extends at least in sections in a direction deviating from an axial direction of the sealing ring (e.g. figure 10 shows this and figure 9 in Schirmer shows what is provided by Wood).It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of Wood to have plastic, plurality of sections that are separated by plurality of inner circumferential grooves and the at least one recess to be stepped or labyrinth-shaped as taught by Schirmer, to provide ring that is less expensive (due to plastic), overlapping of joint (see description of overlap in Schirmer) and to reduce force acting radially outwards (see description of 18-20 in Schirmer). Many other advantages are provided by Schirmer, see entire document.

Regarding claim 3: The combination of Wood and Schirmer teach the at least one recess comprises at least two recesses are provided on the scraper ring (e.g. each 78 of Wood is replaced by the recess of Schirmer).
Regarding claim 4: The combination of Wood and Schirmer teach the at least two recesses are provided at constant angular distances, spaced apart from each other on the circumference of the scraper ring.
Regarding claim 6: The combination of Wood and Schirmer teach the at least one recess or the at least two recess to be stepped or labyrinth shaped (figure of Schirmer).
Regarding claims 7-8: Wood teaches the at least one drainage opening or the at least two drainage openings includes at least two drainage openings, the at least two drainage openings are provided on the outer circumference of the scraper ring and the at least one drainage opening extends helically (see figure 6).
Regarding claim 9: The at least one drainage opening or the at least two drainage openings extend(s) in parallel to the at least one recess (e.g. that is the case in figure 6 of wood, where both the recess 78 and the at least one drainage opening 80 or 82 are helical).
Regarding claim 10: The combination of Wood and Schirmer teach the scraper ring made of plastic.
Regarding claim 11 method limitation given little or no patentable weight in an apparatus when the reference(s) teach the all structural limitations, see MPEP 2113-2114: The scraper ring 
Regarding claim 12: The combination of Wood and Schirmer teach a sealing pack for sealing a translationally oscillating piston rod, a pack housing and number of sealing rings and the at least one scraper ring (figures of Wood).
Regarding claim 13: The combination of Wood and Schirmer teach a piston compressor (piston system are capable of compression), a compressor housing including at least one cylinder housing situated therein and the at least one scraper ring (see figures of Wood).
Regarding claim 14: See rejections of claims 13 and 14.
Regarding claims 15, 17-19 and 20: see rejections above
Claims 5-6, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood and Schirmer as applied to claims above, and further in view of Radke. Where Radke is used to teach plurality of recesses, helical recess and labyrinth recess. 
Wood and Schirmer disclose the invention as claimed above but fail to disclose that the at least one recess is helically along the outer circumferential surface of the scraper ring, the at least one recess is step or labyrinth shape. Radke teaches to have a sealing ring with recesses that are helically or stepped or labyrinth recess (figures of Radke, helical figure 2 or 4, skew figure 5 or 6, stepped or labyrinth recess figure 8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the recess of Wood to be formed as helical or stepped or labyrinth recess taught by Radke, to provide easier assembly (e.g. see entire document of Radke for benefits of helical or stepped or labyrinth recess).
Wood Schirmer and Radke disclose the invention as claimed above except for the range of helical structure. Discovering an optimum range of a result effective variable involves only 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675